                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 MATEEM HUDSON #00505868,                           )
                                                    )
         Plaintiff,                                 )
                                                    )
 v.                                                 )   No. 3:21-cv-00319
                                                    )   Judge Trauger
 CORECIVIC, et al.,                                 )
                                                    )
         Defendants.                                )

                                         MEMORANDUM

        Mateem Hudson, an inmate at Trousdale Turner Correctional Center in Hartsville,

Tennessee, filed a pro se civil rights complaint under 42 U.S.C. § 1983 (Doc. No. 1), an application

to proceed as a pauper (Doc. Nos. 5, 6), and a motion to appoint counsel (Doc. No. 2). This action

is before the court for an initial review of the complaint under the Prison Litigation Reform Act.

I.     Removal of Nathaniel Brinson as a Plaintiff and Warning to Plaintiff Hudson

       As an initial matter, the court notes that there are two plaintiffs listed in the caption of the

complaint: Mateem Hudson and Nathaniel Brinson. Brinson, however, did not sign the complaint

(Doc. No. 1 at 27), and there is nothing in the record reflecting that Brinson authorized Hudson to

include him as a plaintiff in this case. Accordingly, the Clerk will be directed to update the docket

to reflect that Hudson is the only plaintiff in this case. No filing fee or “strike” will be assessed

against Nathaniel Brinson under the Prison Litigation Reform Act in connection with this case.

       Plaintiff Hudson is warned that he cannot represent other inmates in federal court. See

Olagues v. Timken, 908 F.3d 200, 203 (6th Cir. 2018) (quoting Shepherd v. Wellman, 313 F.3d

963, 970 (6th Cir. 2002)) (“[U]nder 28 U.S.C. § 1654, [] plaintiffs in federal court may not ‘appear

pro se where interests other than their own are at stake.’”). If Hudson continues to list other inmates
as plaintiffs without their apparent authorization in this or any other case, Hudson may be subject

to sanctions. See Hyland v. Stevens, 37 F. App’x 770, 771 (6th Cir. 2002) (citations omitted)

(“While [the court] will not absolutely foreclose an individual from initiating an action or pursuing

an appeal in federal court, [the court] may impose prefiling restrictions on an individual with a

history of repetitive or vexatious litigation.”).

II.     Application to Proceed as a Pauper

        The court may authorize a prisoner to file a civil suit without prepaying the filing fee. 28

U.S.C. § 1915(a). The plaintiff filed a copy of his inmate trust account statement (Doc. No. 5) and

a declaration (Doc. No. 6) that the court collectively construes as an application to proceed as a

pauper. These documents reflect that the plaintiff cannot pay the full filing fee in advance.

Accordingly, the plaintiff will be granted pauper status, and the $350.00 filing fee will be assessed

as directed in the accompanying order. 28 U.S.C. § 1915(b)(1).

III.    Initial Review

        The court must dismiss the complaint if it is frivolous or malicious, fails to state a claim,

or seeks monetary relief against a defendant who is immune from such relief. 28 U.S.C. §§

1915(e)(2)(B), 1915A(b); 42 U.S.C. § 1997e(c). The court also must liberally construe pro se

pleadings and hold them to “less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

        A.      Factual Allegations

        The plaintiff alleges that, beginning in March 2020, CoreCivic and CoreCivic staff at

Trousdale Turner were deliberately indifferent to the risk COVID-19 posed to inmates’ health and

safety. (Doc. No. 1 at 3, 13–14, 16.) On April 5, 2020, the Fox-Charlie housing pod was changed

into “a quarantine pod.” (Id. at 4.) On April 8, Unit Manager Dana Thomas moved inmates from



                                                    2
the Fox-Charlie pod to the plaintiff’s Bravo-Alpha pod. (Id.) Some of the relocated inmates were

untested (id.), and others had already tested positive for COVID-19. (Id. at 7.)

        One of the relocated inmates was Nathaniel Brinson, who was placed in the plaintiff’s cell.

(Id. at 4.) The plaintiff had a pre-existing hernia that had gone untreated despite “CoreCivic

medical staff [being] objectively aware of” the plaintiff’s condition. (Id. at 8.) The plaintiff alleges

that he was denied hernia treatment “before, during, and post-COVID-19” (id. at 16) because

CoreCivic made “health care decisions based on costs.” (Id. at 8–9.) The plaintiff and Brinson

were not provided sanitation materials or protective equipment, and they shared four showers and

six phones with 118 other inmates. (Id. at 4–5, 7.)

        On April 11, 2020, CoreCivic staff revealed that some Bravo-Alpha pod residents were

“sick with the virus,” and that these inmates would be “moved into quarantine cells” in Bravo-

Alpha pod. (Id. at 5.) About 20 residents were moved to quarantine cells, including Brinson after

he tested positive for COVID-19. (Id.) The plaintiff alleges that he tested negative at that time, but

that he “experienced symptoms of the coronavirus,” including “jitters, vertigo or dizziness,

moistness around the eyes and face[,] and loss of hair.” (Id. at 6.) He also suffered “emotional and

psychological injuries” (id. at 7), and he would later test positive for COVID-19. (Id.) The

exposure to COVID-19 “exacerbated” the plaintiff’s pre-existing hernia. (Id. at 9.)

        Bravo-Alpha residents complained that the quarantine cells were overcrowded. (Id. at 5.)

The plaintiff also alleges that CoreCivic failed to quarantine new and symptomatic prisoners, failed

to test symptomatic prisoners, lied that there was no COVID-19 at the prison, and refused to give

inmates masks. (Id. at 4.) Assistant Warden Vincent Vanteel said “the decision to use Bravo-Alpha

pod for a quarantine pod was medical and that [he] and his staff [were] following the orders of

medical and the CDC.” (Id. at 5.)



                                                   3
        The plaintiff alleges that inmates tampered with locks on quarantine cells, allowing inmates

to “roam around the pod and mingle with other prisoners.” (Id. at 6.) Prior to the pandemic,

CoreCivic had been “put on notice” that the unsecure locks allowed inmates “to breach security

and attack other inmates . . . or just roam the pod or go into other inmate[s’] cells.” (Id.) Warden

Raymond Byrd “adopted or promulgated [the] decision to design” Trousdale Turner with

unsecured cell locks (id.), and he personally “failed to properly train and/or supervise” Trousdale

Turner staff regarding “tampering [with] security devices on cell doors.” (Id. at 11–13.) The

plaintiff alleges that inmates were also allowed to leave their cells when CoreCivic staff “failed to

secure [cell] doors” after pill call and tray service. (Id. at 6.)

        The plaintiff alleges that Trousdale Turner had “the highest per capita coronavirus infection

rate [among state prisons] in the country by mid-May” 2020. (Id. at 10.) He brings this action

against Unit Manager Thomas, Assistant Warden Vanteel, Warden Byrd, and Health Services

Administrator Josh Lyons. (Id. at 1, 3, 26–27.) He also brings this action against CoreCivic (id. at

1, 3, 26), alleging that CoreCivic was understaffed (id. at 6, 11) and had a policy or custom of

having “quarantine cells in close quarters with non-exposed prisoners.” (Id. at 13.) The plaintiff

also alleges that CoreCivic failed to train its employees “on how to safely house inmates during

the COVID-19 pandemic” (id. at 7), and on the “structural integrity of the prison cell security

locks.” (Id. at 9, 12–13.) The plaintiff requests monetary damages. (Id. at 21, 25.)

        B.      Legal Standard

        To determine whether the complaint “fails to state a claim on which relief may be granted”

under the applicable statutes, the court applies the same standard as under Rule 12(b)(6) of the

Federal Rules of Civil Procedure. Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). The court

therefore accepts “all well-pleaded allegations in the complaint as true, [and] ‘consider[s] the



                                                    4
factual allegations in [the] complaint to determine if they plausibly suggest an entitlement to

relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S.

662, 681 (2009)). An assumption of truth does not extend to allegations that consist of legal

conclusions or “‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at

678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)).

       C.      Discussion

       “There are two elements to a [Section] 1983 claim. First, a plaintiff must allege that a

defendant acted under color of state law. Second, a plaintiff must allege that the defendant’s

conduct deprived the plaintiff of rights secured under federal law.” Handy-Clay v. City of

Memphis, Tenn., 695 F.3d 531, 539 (6th Cir. 2012) (citation omitted).

               1.      Dismissal of Redundant Official-Capacity Claims

       The plaintiff brings this action against the defendants in their individual and official

capacities. (Doc. No. 1 at 26–27.) Because the defendants are CoreCivic employees (id. at 3, 26–

27), the official-capacity claims are essentially against CoreCivic. See Alkire v. Irving, 330 F.3d

802, 810 (6th Cir. 2003) (citing Kentucky v. Graham, 473 U.S. 159, 165 (1985)) (“[I]ndividuals

sued in their official capacities stand in the shoes of the entity they represent.”). And because

CoreCivic is also named as a defendant, the official-capacity claims will be dismissed as

redundant. See Jackson v. Shelby Cnty. Gov’t, No. 07-6356, 2008 WL 4915434, at *2 (6th Cir.

Nov. 10, 2008) (affirming dismissal of redundant official-capacity claims).

               2.      Dismissal of Duplicative Substantive Due Process Claim

       The complaint references substantive due process. (Doc. No. 1 at 12–13.) To the extent the

plaintiff is attempting to assert a stand-alone substantive due process claim, the court does not

analyze claims under “the more generalized notion of ‘substantive due process’” where another



                                                 5
specific “amendment ‘provides an explicit textual source of constitutional protection’ against a

particular sort of government behavior.” Kiser v. Kamdar, 831 F.3d 784, 791 (6th Cir. 2016)

(quoting Albright v. Oliver, 510 U.S. 266, 273 (1994)). Here, as discussed below, the Eighth

Amendment provides the proper framework to analyze the plaintiff’s asserted claims. Because the

plaintiff does not “meaningfully distinguish [his] substantive due process claim from his” Eighth

Amendment claims, any substantive due process claim will be dismissed as duplicative. See

Grainger, Jr. v. Cnty. of Ottawa, No. 1:19-cv-501, 2021 WL 790771, at *13 (W.D. Mich. Mar. 2,

2021) (citing Kanuszewski v. Mich. Dep’t of Health and Hum. Servs., 927 F.3d 396, 404 n.9 (6th

Cir. 2019)).

               3.      Dismissal of Untimely Medical Care Claim

       The plaintiff alleges that he had a “pre-pandemic” hernia that has gone untreated (Doc. No.

1 at 8, 16) and that this “injury was exacerbated” by exposure to COVID-19. (Id. at 9.) “[A]

prisoner’s Eighth Amendment right is violated when prison doctors or officials are deliberately

indifferent to the prisoner’s serious medical needs.” Richmond v. Huq, 885 F.3d 928, 937 (6th Cir.

2018) (quoting Comstock v. McCrary, 273 F.3d 693, 702 (6th Cir. 2001)). Here, however, any

hernia-based claim for inadequate medical care is untimely.

       A prisoner’s claim “is subject to dismissal without any further proof” at the initial review

stage “if ‘the allegations . . . show that relief is barred by the applicable statute of limitations.’”

Surles v. Anderson, 678 F.3d 452, 458 (6th Cir. 2012) (quoting Jones v. Bock, 549 U.S. 199, 215

(2007)). The statute of limitations for Section 1983 claims in Tennessee is one year. Jordan v.

Blount Cnty., 885 F.3d 413, 415 (6th Cir. 2018) (citing Tenn. Code Ann. § 28-3-104(a)). The

limitation period “begins to run when the plaintiff knows or has reason to know that the act




                                                  6
providing the basis of his or her injury has occurred.” Harrison v. Michigan, 722 F.3d 768, 773

(6th Cir. 2013) (quoting Collyer v. Darling, 98 F.3d 211, 220 (6th Cir. 1996)).

       Here, the court deems the complaint filed on the signature date of April 5, 2021. See Brand

v. Motley, 526 F.3d 921, 925 (6th Cir. 2008) (citations omitted) (explaining that, absent evidence

to the contrary, the court assumes that a prisoner filed a complaint by handing it over to prison

officials for mailing “on the date he or she signed” it). Thus, the plaintiff’s claims are untimely if

they are based on acts that he knew or had reason to know occurred prior to April 5, 2020.

       In the context of a chronic medical issue, only “[a]ctual actions by [defendants] of refusing

medical care represent discrete unlawful acts (beyond passive inaction) that trigger the statute of

limitations.” Bruce v. Corr. Med. Servs., Inc., 389 F. App’x 462, 466–67 (6th Cir. 2010). The

plaintiff alleges that he suffered from a “pre-pandemic” hernia (Doc. No. 1 at 8), and he identifies

the pandemic as beginning on March 21, 2020. (Id. at 3.) The allegations therefore reflect that the

plaintiff has been aware of this medical need since before April 5, 2020. The plaintiff does not

identify any specific instances of a defendant refusing to provide medical care for his alleged

hernia, and the allegation that exposure to COVID-19 “exacerbated” his hernia is entirely

conclusory. Accordingly, the plaintiff’s hernia-based claim for deliberate indifference to serious

medical needs will be dismissed as untimely.

               4.      Conditions of Confinement Claim

       The plaintiff’s primary contention is that the defendants were deliberately indifferent to the

risk COVID-19 posed to inmates’ health and safety. The Eighth Amendment protects prisoners

from the “unnecessary and wanton infliction of pain,” Hope v. Pelzer, 536 U.S. 730, 737 (2002)

(citation omitted), which imposes a duty on jail officials to “provide humane conditions of

confinement.” Farmer v. Brennan, 511 U.S. 825, 832–33 (1994) (citations omitted). “An Eighth



                                                  7
Amendment conditions of confinement claim [] contains both an objective and a subjective

component.” Richmond v. Settles, 450 F. App’x 448, 455 (6th Cir. 2011) (citing Wilson v. Seiter,

501 U.S. 294, 298 (1991)). The objective component requires a plaintiff to “allege that he has been

deprived ‘of the minimal civilized measure of life’s necessities.’” Harden-Bey v. Rutter, 524 F.3d

789, 795 (6th Cir. 2008) (quoting Rhodes v. Chapman, 452 U.S. 337, 347 (1981)). “The subjective

component requires the plaintiff to demonstrate that the prison officials acted wantonly, with

deliberate indifference to the plaintiff’s serious needs.” Richmond, 450 F. App’x at 455 (citing

Farmer, 511 U.S. at 834).

       Here, for the purpose of initial review, the court concludes that the plaintiff satisfies the

objective component. The Sixth Circuit describes COVID-19 as a “highly infectious” virus that

“can be transmitted easily from person to person. COVID-19 fatality rates increase with age and

underlying health conditions such as cardiovascular disease, respiratory disease, diabetes, and

immune compromise. If contracted, COVID-19 can cause severe complications or death.” Wilson

v. Williams, 961 F.3d 829, 833 (6th Cir. 2020). The plaintiff alleges that prison staff relocated a

mix of untested and COVID-19-positive inmates from “a quarantine pod” to his housing pod. One

of these relocated inmates was placed in the plaintiff’s cell and later tested positive. The plaintiff

tested negative but “experienced symptoms of the coronavirus” before eventually testing positive

and experiencing “emotional and physical injuries.” The plaintiff also alleges that he was not

provided sanitation materials or protective equipment, and that he shared four showers and six

phones with 118 other inmates, some of whom had tested positive. Finally, the plaintiff alleges

that inmates housed in quarantine cells freely mingled with other prisoners because cell locks were

not secure. That is sufficient to allege that the plaintiff was deprived of the minimal civilized

measure of life’s necessities. See Jefferson v. Lee, No. 3:20-cv-00469, 2020 WL 4586177, at *3–



                                                  8
4 (M.D. Tenn. Aug. 10, 2020) (finding that prisoner’s allegations of lax COVID-19 precautions

satisfied objective component of Eighth Amendment conditions-of-confinement claim); Mass v.

Core Civic Inc., No. 3:20-cv-00798, 2020 WL 5816232, at *2 (M.D. Tenn. Sept. 30, 2020) (same).

       “[T]he subjective component of a deliberate indifference claim,” meanwhile, “must be

addressed for each [defendant] individually.” Winkler v. Madison Cnty., 893 F.3d 877, 891 (6th

Cir. 2018) (quoting Phillips v. Roane Cnty., Tenn., 534 F.3d 531, 542 (6th Cir. 2008)). The court

will therefore consider whether the plaintiff plausibly alleges that each of the five defendants knew

of and disregarded the risk to health and safety caused by the plaintiff’s conditions of confinement.

       First, the plaintiff names Health Services Administrator Josh Lyons as a defendant, but he

does not make any specific factual allegations regarding Lyons in the body of the complaint. Even

under the lenient standards for reviewing pro se pleadings, that is insufficient to state a claim

against Defendant Lyons. Gilmore v. Corr. Corp. of Am., 92 F. App’x 188, 190 (6th Cir. 2004)

(citation omitted) (“Merely listing names in the caption of the complaint and alleging constitutional

violations in the body of the complaint is not enough to sustain recovery under § 1983.”).

       Second, the plaintiff alleges that Unit Manager Thomas moved a mix of untested and

COVID-19-positive inmates from “a quarantine pod” to the plaintiff’s housing pod on April 8,

2020. For the purpose of initial review, this allegation is sufficient to satisfy the subjective

component of this claim against Defendant Thomas. See Jefferson, 2020 WL 4586177, at *4

(allowing Eighth Amendment conditions-of-confinement claim to proceed past initial review

against defendant alleged to have “move[d] inmates who had tested positive for COVID-19 into

Plaintiffs’ pod”).

       Third, the plaintiff alleges that Assistant Warden Vanteel acknowledged “that the decision

to use [the plaintiff’s] pod for a quarantine pod was medical.” But the plaintiff does not actually



                                                 9
allege that Vanteel was aware of the conditions in the plaintiff’s pod, or that Vanteel specifically

acted or failed to act in a manner reflecting a disregard for these conditions. The plaintiff therefore

fails to state an Eighth Amendment claim against Defendant Vanteel. See id. at *2 (dismissing

claim against defendant not alleged to have had “any involvement . . . in the decision to move

COVID-positive inmates into the same pod as COVID-negative inmates”).

       Fourth, the plaintiff alleges that Warden Byrd “adopted or promulgated [the] decision to

design” Trousdale Turner with unsecure cell locks, and that Byrd personally “failed to properly

train and/or supervise” staff regarding “tampering [with] security devices on cell doors.” “For

individual liability on a failure-to-train or supervise theory, the defendant supervisor must be found

to have ‘encouraged the specific incident of misconduct or in some other way directly participated

in it.’” Essex v. Cnty. of Livingston, 518 F. App’x 351, 355 (6th Cir. 2013) (quoting Phillips, 534

F.3d at 543). “[A] supervisor may be liable under § 1983 if he ‘abandon[s] the specific duties of

his position . . . in the face of actual knowledge of a breakdown in the proper workings of the

department.’” Winkler, 893 F.3d at 898 (quoting Taylor v. Mich. Dep’t of Corr., 69 F.3d 76, 81

(6th Cir. 1995)). “This liability, however, exists only where some ‘execution of the supervisors’

job function result[s] in [the p]laintiff’s injury.’” Id. (quoting Gregory v. City of Louisville, 444

F.3d 725, 752 (6th Cir. 2006)).

       Here, liberally construing the complaint and drawing all reasonable inferences in the

plaintiff’s favor, he alleges that Byrd was responsible for the cell lock system at Trousdale Turner,

knew that the locks did not function properly prior to the pandemic (see Doc. No. 1 at 6

(“CoreCivic was put on notice concerning the nature of the security locks prior to the pandemic.”)),

and failed to train staff regarding inmates’ ability to tamper with the cell locks. The plaintiff also

alleges that this failure led to inmates tampering with quarantine cell locks, which contributed to



                                                  10
the allegedly inhumane conditions of confinement in the plaintiff’s housing pod by allowing

untested or COVID-19-positive inmates to “roam around the pod and mingle with other prisoners.”

At this early stage in the proceedings, that is sufficient to “plausibly allege that [Byrd] ‘did more

than play a passive role in the alleged violations or show mere tacit approval of the goings on.’”

Peatross v. City of Memphis, 818 F.3d 233, 243 (6th Cir. 2016) (quoting Gregory, 444 F.3d at

751). Accordingly, Plaintiff’s Eighth Amendment claim against Defendant Byrd will not be

dismissed at this time.

       Fifth, the plaintiff brings this action against CoreCivic, the private entity contracted to

manage Trousdale Turner. (Doc. No. 1 at 3.) To state a claim against a private entity like

CoreCivic, the plaintiff must allege that it had a policy or custom that directly caused him to suffer

a constitutional violation. Savoie v. Martin, 673 F.3d 488, 494 (6th Cir. 2012) (citing Miller v.

Sanilac Cnty., 606 F.3d 240, 255 (6th Cir. 2010)). The plaintiff attributes his allegedly inhumane

conditions of confinement to several policies or customs of CoreCivic, including failure to

quarantine new and symptomatic prisoners, failure to test symptomatic prisoners, refusing to give

prisoners masks or sanitation materials, understaffing, placing “quarantine cells in close quarters

with non-exposed prisoners,” and failure to train its employees “on how to safely house inmates

during the COVID-19 pandemic” and on the “structural integrity of the prison cell security locks.”

These allegations are sufficient to state an arguably non-frivolous Eighth Amendment claim

against CoreCivic.

               5.         State Law Claim

       The plaintiff also asserts a state law negligence claim against all five defendants. (Doc. No.

1 at 2, 15–16.) “In order to establish a prima facie claim of negligence, basically defined as the

failure to exercise reasonable care, a plaintiff must establish the following essential elements: ‘(1)



                                                 11
a duty of care owed by defendant to plaintiff; (2) conduct below the applicable standard of care

that amounts to a breach of that duty; (3) an injury or loss; (4) cause in fact; and (5) proximate, or

legal, cause.’” Giggers v. Memphis Hous. Auth., 277 S.W.3d 359, 364 (Tenn. 2009) (quoting

McCall v. Wilder, 913 S.W.2d 150, 153 (Tenn. 1995)).

       For substantially the same reasons explained in the above discussion of the plaintiff’s

conditions-of-confinement claim, the court will allow the plaintiff’s negligence claim to proceed

against Defendants Thomas, Byrd, and CoreCivic. See Edwards v. Snyder, 478 F.3d 827, 832 (7th

Cir. 2007) (“Edwards’s state-law negligence claim relates to the same set of operative facts as his

Eighth Amendment claim for deliberate indifference, and therefore [may proceed].”). However,

the plaintiff fails to allege specific conduct by Defendants Lyons and Vanteel that was the factual

and legal cause of his asserted injuries, so this claim will not proceed against these two defendants.

IV.    Motion to Appoint Counsel

       In the motion to appoint counsel and supporting documentation, the plaintiff requests the

appointment of counsel because he is indigent, the issues in this case are factually and legally

complex, he has limited access to legal materials, and he has limited legal knowledge. (Doc. No.

2; Doc. No. 3 at 2–4; Doc. No. 4.) Because this is a civil action, however, the plaintiff does not

have a constitutional right to the appointment of counsel, and it is “justified only in exceptional

circumstances.” Lanier v. Bryant, 332 F.3d 999, 1006 (6th Cir. 2003) (citing Lavado v. Keohane,

992 F.2d 601, 605-06 (6th Cir. 1993)). At this early stage in the proceedings, the plaintiff has

demonstrated that he can communicate effectively with the court. Moreover, the plaintiff’s

asserted circumstances are common to many inmates, not exceptional. Accordingly, the plaintiff’s

motion will be denied, but without prejudice to renewing his request if circumstances warrant

doing so in the future.



                                                 12
V.     Conclusion

       For these reasons, the plaintiff will be granted pauper status and his motion to appoint

counsel will be denied. This case will proceed for further development against Defendants Thomas

and Byrd in their individual capacities, and against CoreCivic, on the plaintiff’s state-law

negligence claim and Eighth Amendment conditions-of-confinement claim. All other claims and

defendants will be dismissed.

       An appropriate order is filed herewith.


                                                      ____________________________________
                                                      ALETA A. TRAUGER
                                                      United States District Judge




                                                 13
